DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s argument on Pages 12-13 Paragraph 4 (Page 12) and Paragraph 1 (Page 13) regarding the objection of Claims 3, 20, 28, and 36 has been fully considered. The objections to Claims 3, 20, 28, and 36 are withdrawn in view of the amendments.	
Applicant’s argument on Pages 15-16 (Paragraph 2 of Page 15) regarding the rejection of Claim 1 35 under 35 U.S.C. 103 over Kang in view of Viola, Olds, and Abdi has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Kang and Viola remain applicable to the invention as claimed.
Applicant’s argument on Page 17 Paragraph 3 regarding the rejection of Claim 18 has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
Applicant’s argument on Page 17 Paragraph 4 regarding the rejection of Claims 19-22 and 25-35 has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
Applicant’s argument on Page 18 Paragraph 1 regarding the rejection of Claim 36 has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
Guthart, Bowling, Mozes, and Duindam remain applicable to the invention as claimed.

Information Disclosure Statement
The Information Disclosure Statement filed 15 February 2022 has been partially considered. The reference WO 2017147596 (Think Surgical, Inc.) has been considered. However, the reference “US 731522202” (MAKO Surgical Corp.) has not been considered as it does not appear to exist. Several patent application publications by MAKO Surgical on 4 July 2013 appear in a search, these have been considered. However, clarification by applicant is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 12, 15, 18, 19, 27, 29, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2007136771), hereinafter referred to as Kang ‘771, Viola et al. (US 20120184951), Stuart (US 8491604) and Kang (US 20080161829), hereafter referred to as Kang ‘829.
Regarding Claim 1, Kang ‘771 teaches a navigation method for a medical operation and implemented by a robotic system using a tool, (Abstract “A method for controlling a surgical device is provided. The method includes manipulating the surgical device to perform a procedure on a patient” and [0033] “the surgical system 10 is a robotic surgical system”), the method comprising:
a) receiving, at a processor of the robotic system, ([0034] “computer 31 […] includes haptic control utilities and programs that enable the haptic device 30 to utilize data from the tracking system 40.”), at least one set of navigation data, ([0047] “Pose data”), wherein: 
i) the at least one set of navigation data includes at least one set of registration data, ([0046] “when the anatomy moves, the computing system 20 can make appropriate adjustments to the control parameters for the haptic device 30.” Where the computing system 20 and the computer 31 are interconnected, as shown in Fig. 1, re-produced below), at least one set of instrument data, ([0065] “position sensors of the haptic device 30 provide data to a forward kinematics process block,” where the haptic device 30 is connected to a computer 31, which is further connected to the computing system 20, as shown in Fig. 1, re-produced below), at least one set of spatial sensor data (taught by way of the combination of the registration data and instrument data of Kang ‘771), and at least one set of medical operation plan data ([0075] “The step of associating the pose of the anatomy, the pose of the tool 50 and the relationship may be accomplished, for example, using registration processes, coordinate transformation processes, and implant planning processes.”), 
ii) the robotic system includes an instrument of an instrument system and a support arm coupled to the instrument ([0038] “The arm 33 includes a proximal end disposed on the base 32 and a distal end that includes the end effector 35 to which the surgical tool 50 is coupled.”),  
iii) the at least one set of instrument data comprises at least one set of a virtual workspace of the robotic system or a virtual active space of the robotic system ([0064] “The haptic guidance manifests as a result of the user’s interaction with a virtual environment generated by a haptic rendering process.”), and 
iv) the at least one set of navigation data comprises at least one virtual object used to generate a representation of an anatomical site and a representation of the instrument system ([0046] “when the anatomy moves, the computing system 20 can make a corresponding adjustment to a virtual haptic object (e.g. a virtual cutting boundary) that is registered to the anatomy. Thus, the virtual cutting boundary moves along with the anatomy.”); 
b) receiving or generating, at the processor of the robotic system, ([0035] “the virtual boundary may be defined by a virtual haptic object that is generated by the computing system 20”), at least one three-dimensional model of the at least one virtual object ([0091] “the haptic rendering application creates a virtual object that represents a pathway from a first position to a second position. For example, the virtual object may include a haptic object 310, which is a virtual guide wire (e.g., a line) defining a pathway from a first position (e.g., a position of the tool 50 in physical space) to a second position that includes a target (e.g., a target object such as the haptic object 206 or 208),” and shown in Fig. 11, re-produced below); 
c) processing, at the processor of the robotic system, the at least one set of navigation data to generate a virtual environment, ([0064] “That haptic guidance manifests as result of user’s interaction with a virtual environment generated by a haptic rendering process.”), the virtual environment including the at least one set of the virtual workspace or the virtual active space and the at least one virtual object ([0064] “the surgical system 10 employs point-based haptic interaction where only a virtual point, or haptic interaction point (HIP), interacts with virtual objects in the virtual environment”); and
d) presenting, at a user interface electrically connected to the robotic system, at least one of the virtual environment and the at least one navigation instruction of the robotic system for reference during the medical operation ([0045] (“The user interface 37 enables physical interaction between the user and the haptic device 30. […] Because the interface 37 is affixed to or is an integral part of the haptic device 30, any haptic feedback output by the haptic device 30 is transmitted directly to the user when the user is in contact with the interface,” where the user interface 37 part of the electrically connected surgical system 10, as shown in Fig. 1, re-produced below, and [0068] “a virtual model that defines a virtual cutting boundary (such as a model of an implant to be implanted in the bone) may be positioned relative to the representation of the anatomy (such as an image of the anatomy) displayed on the display device 23.”).

    PNG
    media_image1.png
    251
    238
    media_image1.png
    Greyscale

Fig. 11 of Kang ‘771

    PNG
    media_image2.png
    447
    501
    media_image2.png
    Greyscale

Fig. 1 of Kang ‘771
However, Kang ‘771 does not explicitly teach the instrument having a housing providing a handle and a manipulator mechanically attached to the housing, the manipulator having a platform coupled to the tool, a base, joints coupling the base and the platform, and actuators aligned parallel to each other and configured to drive movement of the joints, the handle is disposed between the manipulator and the support arm, and processing, at the processor of the robotic system, the at least one set of navigation data and the virtual environment to determine at least one spatial relationship between the at least one set of the virtual workspace or the virtual active space and the at least one virtual object for generating at least one navigation instruction, wherein the at least one set of the virtual workspace or the virtual active space is determined based on a workspace of the manipulator, the workspace of the manipulator including a set of reachable points of the tool when the base is maintained static.
In an analogous surgical instrument field of endeavor, Viola teaches an instrument wherein the instrument having a housing, ([0022] “housing 110”), providing a handle and a manipulator mechanically attached to the housing, ([0022] “The tool assembly 130 may be remotely operable for the handle assembly via a drive assembly 180 that is operably coupled to one or more handles 112 of the housing 110.”), and the handle is disposed between the manipulator (as shown in Fig. 1, re-produced below).

    PNG
    media_image3.png
    441
    731
    media_image3.png
    Greyscale

Fig. 1 of Viola
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Kang ‘771 and Viola because the housing provides protection to the power circuits of the system, while also, in combination with a handle, provides an ergonomic way of gripping and holding the tool. 
However, Kang ‘771 modified by Viola does not explicitly teach the manipulator having a platform coupled to the tool, a base, joints coupling the base and the platform, and actuators aligned parallel to each other and configured to drive movement of the joints and processing, at the processor of the robotic system, the at least one set of navigation data and the virtual environment to determine at least one spatial relationship between the at least one set of the virtual workspace or the virtual active space and the at least one virtual object for generating at least one navigation instruction, wherein the at least one set of the virtual workspace or the virtual active space is determined based on a workspace of the manipulator, the workspace of the manipulator including a set of reachable points of the tool when the base is maintained static.
In an analogous robotic manipulator field of endeavor, Stuart teaches the robotic system, (Column 3 Lines 39-41 “the manipulator 10 can be used as a slave robot in a master-slave robotic system. The manipulator 10 can also be used as a master robot in such a system.”), includes an instrument, the instrument having the manipulator, (Column 3 Lines 14-22 “an end effector […] the invention is not limited to any particular type of medical tool, tool holder or support structure rather any suitable tool and/or tool support can be used with the manipulator including, but not limited to, needle holders, staple or clamp appliers, probes, scissors, forceps, cautery, suction cutters, dissectors, drills, saws, lasers”), having a platform coupled to the tool, (Column 3 Line 13 “support member 12” and Fig. 1, re-produced below), a base, (Column 4 Line 38 “solid mount 24”), joints coupling the base and the platform, (Column 4 Line 39 “y-axis linear joint/actuator 21” and Column 4 Line 41 “z-axis linear joint/actuator 22”), and actuators aligned parallel to each other and configured to drive movement of the joints (Column 4 Line 37 “x-axis linear joint/actuator 20” and Fig. 1, re-produced below).

    PNG
    media_image4.png
    649
    387
    media_image4.png
    Greyscale

Fig. 1 of Stuart
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Stuart because the combination’s design enhances the dexterity of the surgeon or operator, so as to allow the surgeon or operator to manipulate a medical tool with grater dexterity than she could if she was actually holding the tool in her hands, as taught by Stuart. Furthermore, the combination reduces the fatigue experienced by a surgeon or operator, since it eliminates the need for the surgeon or operator to physically support the medical tool or device during its use, as taught by Stuart. Moreover, the surgeon or operator can let go of the manipulator and perform other tasks without the medical tool undergoing movement, which increases the efficiency of the surgeon and can reduce the number of individuals that are necessary to perform a particular procedure, as taught by Stuart. 
However, Kang ‘771 modified by Viola and Stuart does not explicitly teach processing, at the processor of the robotic system, the at least one set of navigation data and the virtual environment to determine at least one spatial relationship between the at least one set of the virtual workspace or the virtual active space and the at least one virtual object for generating at least one navigation instruction, wherein the at least one set of the virtual workspace or the virtual active space is determined based on a workspace of the manipulator, the workspace of the manipulator including a set of reachable points of the tool when the base is maintained static.
In an analogous robotics field of endeavor, Kang ‘829 teaches a navigation method for a medical operation and implemented by a robotic system using a tool, (Abstract “A method and apparatus for constraining motion of an end-effector in space”), the method comprising: processing, at the processor of the robotic system, ([0047] “a computing system 102”), the at least one set of navigation data, ([0048] “The tracking system 118 may be any tracking system that enables the surgical system 100 to continually determine (or track) a pose of the relevant anatomy of the patient and a pose of a tool 124 (and/or the haptic device 112).”), and the virtual environment, ([0025] “virtual environment”), to determine at least one spatial relationship between the at least one set of the virtual workspace or the virtual active space and the at least one virtual object, ([0025] “As the HIP moves through virtual space, the haptic rendering algorithm computes forces based on a desired relationship between the HIP and the virtual object, such as a relationship where the boundaries of the virtual object define a permissible workspace (e.g., a desired region of the workspace or a predetermined range of motion in the workspace) and the HIP is maintained within the boundaries of the virtual object.”), for generating at least one navigation instruction, ([0026] “the virtual object can be a virtual guidewire which constrains the HIP to move along a specific path. Attempted deviation from the path results in forces being generated that prevent or at least reduce the ability of the HIP to deviate from the path. These forces are transmitted to the surgeon through the haptic interface and thereby guide the physical instrument along a guide path in physical space”), wherein the at least one set of the virtual workspace or the virtual active space is determined based on a workspace of the manipulator, ([0025] “The virtual medical instrument is linked (or registered) to the physical medical instrument so that movement of the physical medical instrument results in corresponding movement of the virtual medical instrument. Similarly, the virtual object is linked (or registered) to the patient's physical anatomy so that movement of the physical anatomy results in corresponding movement of the haptic object. Because the virtual and physical environments are registered or associated with one another, the user's manipulation of the medical instrument is constrained based on interaction between the virtual object and the virtual representation of the medical instrument”), the workspace of the manipulator including a set of reachable points of the tool, ([0025] “the haptic interaction point (HIP). The HIP is a point in virtual space that corresponds to a physical point on the medical instrument, for example, the tip of a surgical burr or drill bit.”), when the base is maintained static ([0038] “fixed base 54”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kang ‘829 because the combination prevents the surgical instrument from operating outside of the desired region of the workspace, maintains the desired relationship between the virtual instrument and the haptic option, and therefore prevents unplanned damage to the tissue being operated upon, as taught by Kang ‘829. 
Regarding Claim 2, the modified method of Kang ‘771 teaches all limitations of Claim 1, as discussed above. Furthermore, Kang ‘771 teaches wherein receiving, at the processor of the robotic system, the at least one set of navigation data comprises receiving at least one set of anatomical data ([0047] “Based on registration and tracking data, the surgical system 10 can determine (a) a spatial relationship between the anatomy and the image 614 and (b) a spatial relationship between the anatomy and the tool 50 so that the computing system 20 can superimpose, and continually update, a virtual representation 616 of the tool 50 on the image 614. The relationship between the virtual representation 616 and the image 614 is substantially identical to the relationship between the tool 50 and the actual anatomy,” [0048] “The tracking system 40 may be any tracking system that enables the surgical system 10 to continually determine (or track) a pose of the relevant anatomy of the patient and a pose of the tool 50 (and/or the haptic device 30),” and [0050] “The anatomy tracker 43 is disposed on the patient's anatomy and enables the anatomy to be tracked by the detection device 41,” where all of the elements are connected to the computer system 20, as shown in Fig. 1, re-produced above).
Regarding Claim 10, the modified method of Kang ‘771 teaches all limitations of Claim 1, as discussed above. Furthermore, Kang ‘771 teaches generating at least one set of control signals for controlling at least one function of the robotic system ([0112] “The occlusion detection algorithm may also issue a control signal, such as a command to the surgical system 10 to shut off power to or otherwise disable the tool 50 or to impose a constraint on the haptic device 30 (e.g., providing haptic guidance, changing a mode of the haptic device 30, etc.).”).
Regarding Claim 12, the modified method of Kang ‘771 teaches all limitations of Claim 1, as discussed above. Furthermore, Kang ‘771 teaches wherein:
a) presenting, at the user interface electrically connected to the robotic system, the at least one of the virtual environment and the at least one navigation instruction, ([0045] “The user interface 37 enables physical interaction between the user and the haptic device 30. […] Because the interface 37 is affixed to or is an integral part of the haptic device 30, any haptic feedback output by the haptic device 30 is transmitted directly to the user when the user is in contact with the interface” and [0068] “a virtual model that defines a virtual cutting boundary (such as a model of an implant to be implanted in the bone) may be positioned relative to the representation of the anatomy (such as an image of the anatomy) displayed on the display device 23.”) comprises rendering three-dimensional graphics on a display device electrically connected to the processor, ([0046] “a virtual representation 616 of the tool 50 on the image 614” and Fig. 9, re-produced below, where the virtual representation is shown in a three-dimensional graphical format), and
b) the three-dimensional graphics comprise at least one of the virtual environment, the at least one navigation instruction, the virtual environment, and the at least one navigation instruction ([0047] “a virtual representation 616 of the tool 50 on the image 614. The relationship between the virtual representation 616 and the image 614 is substantially identical to the relationship between the tool 50 and the actual anatomy.”).

    PNG
    media_image5.png
    536
    555
    media_image5.png
    Greyscale

Fig. 9 of Kang ‘771
Regarding Claim 15, the modified method of Kang ‘771 teaches all limitations of Claim 1, as discussed above. Furthermore, Kang ‘771 teaches wherein:
a) the at least one navigation instruction is presented by a light indicator or an audio device, ([0115] “After the tool 50 is disabled, the algorithm the proceeds to step S3508 and provides an indication to the user that an occluded state exists. The indication may be any suitable signal, such as a visual signal on the display device 23, an audible signal (e.g., a beep, alarm, or other warning sound), a tactile signal (e.g., vibration)”), and
b) the light indicator and the audio device are electrically connected to the robotic system (the entire surgical system 10 is electrically connected, as shown in Fig. 1, re-produced above).
Regarding Claim 18, Kang teaches a robotic system using a tool for assisting a medical operation, (Abstract “A method for controlling a surgical device is provided. The method includes manipulating the surgical device to perform a procedure on a patient” and [0033] “the surgical system 10 is a robotic surgical system”), the robotic system comprising: 
a) an instrument system having an instrument and a support arm coupled to the instrument ([0038] (“The arm 33 includes a proximal end disposed on the base 32 and a distal end that includes the end effector 35 to which the surgical tool 50 is coupled.”); 
b) a user interface electrically connected to the robotic system ([0037] “user interface 37,” where the entire surgical system 10 is electrically connected as shown in Fig. 1, re-produced above); and 
c) a computer system electrically connected to the user interface and the instrument system, wherein the computer system comprises a non-transitory computer readable medium storing a program for navigating the medical operation, ([0034] “The computing system 20 includes hardware and software for operation and control of the surgical system 10 and may comprise a computer 21, a computer 31, a display device 23, an input device 25, and a cart 29. The computing system 20 is adapted to enable the surgical system 10 to perform various functions related to surgical planning, navigation, image guidance, and/or haptic guidance. The computer 21 is preferably customized for surgical planning and navigation and includes algorithms, programming, and software utilities related to general operation, data storage and retrieval, computer aided surgery (CAS), and/or any other suitable functionality.”), the program is executable by at least one processor of the computer system, ([0034] ([0034] “computer 31 […] includes haptic control utilities and programs that enable the haptic device 30 to utilize data from the tracking system 40.”), and comprises instructions that, when executed by the processor, causes the robotic system to: 
i) receive at least one set of navigation data, ([0047] “Pose data”), wherein: 
1) the at least one set of navigation data includes at least one set of registration data,  ([0046] “when the anatomy moves, the computing system 20 can make appropriate adjustments to the control parameters for the haptic device 30.” Where the computing system 20 and the computer 31 are interconnected, as shown in Fig. 1, re-produced above), at least one set of instrument data, ([0065] “position sensors of the haptic device 30 provide data to a forward kinematics process block,” where the haptic device 30 is connected to a computer 31, which is further connected to the computing system 20, as shown in Fig. 1, re-produced above), at least one set of spatial sensor data, (taught by way of the combination of the registration data and instrument data of Kang ‘771), and at least one set of medical operation plan data ([0075] “The step of associating the pose of the anatomy, the pose of the tool 50 and the relationship may be accomplished, for example, using registration processes, coordinate transformation processes, and implant planning processes.”), 
2) the at least one set of instrument data is used to generate at least one set of a virtual workspace of the robotic system or a virtual active space of the robotic system ([0064] “The haptic guidance manifests as a result of the user’s interaction with a virtual environment generated by a haptic rendering process.”),
3) the at least one set of navigation data is used to generate at least one virtual object, ([0046] “when the anatomy moves, the computing system 20 can make a corresponding adjustment to a virtual haptic object (e.g. a virtual cutting boundary) that is registered to the anatomy. Thus, the virtual cutting boundary moves along with the anatomy.”), and 
4) the at least one virtual object includes a representation of an anatomical site and a representation of the instrument system ([0046] “the computing system 20 can make a corresponding adjustment to a virtual haptic object (e.g., a virtual cutting boundary) that is registered to the anatomy. Thus, the virtual cutting boundary moves along with the anatomy.”); 
ii) receive or generate at least one three-dimensional model of the at least one virtual object ([0035] “the virtual boundary may be defined by a virtual haptic object that is generated by the computing system 20” and ([0091] “the haptic rendering application creates a virtual object that represents a pathway from a first position to a second position. For example, the virtual object may include a haptic object 310, which is a virtual guide wire (e.g., a line) defining a pathway from a first position (e.g., a position of the tool 50 in physical space) to a second position that includes a target (e.g., a target object such as the haptic object 206 or 208),” and shown in Fig. 11, re-produced above); 
iii) process the at least one set of navigation data to generate a virtual environment, ([0064] “That haptic guidance manifests as result of user’s interaction with a virtual environment generated by a haptic rendering process.”), the virtual environment including the at least one set of the virtual workspace or the virtual active space and the at least one virtual object ([0064] “the surgical system 10 employs point-based haptic interaction where only a virtual point, or haptic interaction point (HIP), interacts with virtual objects in the virtual environment”); and 
iv) present, at the user interface electrically connected to the robotic system, at least one of the virtual environment and the at least one navigation instruction of the robotic system for reference during the medical operation ([0045] (“The user interface 37 enables physical interaction between the user and the haptic device 30. […] Because the interface 37 is affixed to or is an integral part of the haptic device 30, any haptic feedback output by the haptic device 30 is transmitted directly to the user when the user is in contact with the interface” and [0068] “a virtual model that defines a virtual cutting boundary (such as a model of an implant to be implanted in the bone) may be positioned relative to the representation of the anatomy (such as an image of the anatomy) displayed on the display device 23.”).
	However Kang ‘771 does not explicitly teach the instrument having a housing providing a handle and a manipulator mechanically attached to the housing, the manipulator having a platform coupled to the tool, a base, joints coupling the base to the platform, and actuators aligned parallel to each other and configured to drive movement of the joints, wherein the handle is disposed between the manipulator and the support arm and instructions that, when executed by the processor, causes the robotic system to process the at least one set of navigation data and the virtual environment to determine at least one spatial relationship between the at least one set of the virtual workspace or the virtual active space and the at least one virtual object for generating at least one navigation instruction, wherein the at least one set of the virtual workspace or the virtual active space is determined based on a workspace of the manipulator, the workspace of the manipulator including a set of reachable points of the tool when the base is maintained static.
In an analogous surgical instrument field of endeavor, Viola teaches an instrument wherein the instrument having a housing, ([0022] “housing 110”), providing a handle and a manipulator mechanically attached to the housing, ([0022] “The tool assembly 130 may be remotely operable for the handle assembly via a drive assembly 180 that is operably coupled to one or more handles 112 of the housing 110.”), and the handle is disposed between the manipulator (as shown in Fig. 1, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Kang ‘771 and Viola because the housing provides protection to the power circuits of the system, while also, in combination with a handle, provides an ergonomic way of gripping and holding the tool. 
	However, Kang ‘771 modified by Viola does not explicitly teach the manipulator having a platform coupled to the tool, a base, joints coupling the base to the platform, and actuators aligned parallel to each other and configured to drive movement of the joints, wherein the handle is disposed between the manipulator and the support arm and instructions that, when executed by the processor, causes the robotic system to process the at least one set of navigation data and the virtual environment to determine at least one spatial relationship between the at least one set of the virtual workspace or the virtual active space and the at least one virtual object for generating at least one navigation instruction, wherein the at least one set of the virtual workspace or the virtual active space is determined based on a workspace of the manipulator, the workspace of the manipulator including a set of reachable points of the tool when the base is maintained static.
In an analogous robotic manipulator field of endeavor, Stuart teaches the robotic system, (Column 3 Lines 39-41 “the manipulator 10 can be used as a slave robot in a master-slave robotic system. The manipulator 10 can also be used as a master robot in such a system.”), includes an instrument, the instrument having the manipulator, (Column 3 Lines 14-22 “an end effector […] the invention is not limited to any particular type of medical tool, tool holder or support structure rather any suitable tool and/or tool support can be used with the manipulator including, but not limited to, needle holders, staple or clamp appliers, probes, scissors, forceps, cautery, suction cutters, dissectors, drills, saws, lasers”), having a platform coupled to the tool, (Column 3 Line 13 “support member 12” and Fig. 1, re-produced above), a base, (Column 4 Line 38 “solid mount 24”), joints coupling the base and the platform, (Column 4 Line 39 “y-axis linear joint/actuator 21” and Column 4 Line 41 “z-axis linear joint/actuator 22”), and actuators aligned parallel to each other and configured to drive movement of the joints (Column 4 Line 37 “x-axis linear joint/actuator 20” and Fig. 1, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Stuart because the combination’s design enhances the dexterity of the surgeon or operator, so as to allow the surgeon or operator to manipulate a medical tool with grater dexterity than she could if she was actually holding the tool in her hands, as taught by Stuart. Furthermore, the combination reduces the fatigue experienced by a surgeon or operator, since it eliminates the need for the surgeon or operator to physically support the medical tool or device during its use, as taught by Stuart. Moreover, the surgeon or operator can let go of the manipulator and perform other tasks without the medical tool undergoing movement, which increases the efficiency of the surgeon and can reduce the number of individuals that are necessary to perform a particular procedure, as taught by Stuart. 
	However, Kang ‘771 modified by Viola and Stuart does not explicitly teach instructions that, when executed by the processor, causes the robotic system to process the at least one set of navigation data and the virtual environment to determine at least one spatial relationship between the at least one set of the virtual workspace or the virtual active space and the at least one virtual object for generating at least one navigation instruction, wherein the at least one set of the virtual workspace or the virtual active space is determined based on a workspace of the manipulator, the workspace of the manipulator including a set of reachable points of the tool when the base is maintained static.
	In an analogous robotics field of endeavor, Kang ‘829 teaches a robotic system using a tool for assisting a medical operation, (Abstract “apparatus for constraining motion of an end-effector in space” and [0002] “The invention relates generally to the field of robots and more specifically to the field of haptic robots.”), comprising instructions that, when executed by the processor, ([0047] “Computer 114 includes haptic control utilities and programs that enable the haptic device 112 to utilize data from the tracking system 118.”), causes the robotic system to process the at least one set of navigation data, ([0048] “The tracking system 118 may be any tracking system that enables the surgical system 100 to continually determine (or track) a pose of the relevant anatomy of the patient and a pose of a tool 124 (and/or the haptic device 112).”), and the virtual environment, ([0025] “virtual environment”), to determine at least one spatial relationship between the at least one set of the virtual workspace or the virtual active space and the at least one virtual object, ([0025] “As the HIP moves through virtual space, the haptic rendering algorithm computes forces based on a desired relationship between the HIP and the virtual object, such as a relationship where the boundaries of the virtual object define a permissible workspace (e.g., a desired region of the workspace or a predetermined range of motion in the workspace) and the HIP is maintained within the boundaries of the virtual object.”), for generating at least one navigation instruction, ([0026] “the virtual object can be a virtual guidewire which constrains the HIP to move along a specific path. Attempted deviation from the path results in forces being generated that prevent or at least reduce the ability of the HIP to deviate from the path. These forces are transmitted to the surgeon through the haptic interface and thereby guide the physical instrument along a guide path in physical space”), wherein the at least one set of the virtual workspace or the virtual active space is determined based on a workspace of the manipulator, ([0025] “The virtual medical instrument is linked (or registered) to the physical medical instrument so that movement of the physical medical instrument results in corresponding movement of the virtual medical instrument. Similarly, the virtual object is linked (or registered) to the patient's physical anatomy so that movement of the physical anatomy results in corresponding movement of the haptic object. Because the virtual and physical environments are registered or associated with one another, the user's manipulation of the medical instrument is constrained based on interaction between the virtual object and the virtual representation of the medical instrument”), the workspace of the manipulator including a set of reachable points of the tool, ([0025] “the haptic interaction point (HIP). The HIP is a point in virtual space that corresponds to a physical point on the medical instrument, for example, the tip of a surgical burr or drill bit.”), when the base is maintained static ([0038] “fixed base 54”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kang ‘829 because the combination prevents the surgical instrument from operating outside of the desired region of the workspace, maintains the desired relationship between the virtual instrument and the haptic option, and therefore prevents unplanned damage to the tissue being operated upon, as taught by Kang ‘829.
Regarding Claim 19, the modified system of Kang ‘771 teaches all limitations of Claim 18, as discussed above. Furthermore, Kang ‘771 teaches wherein receiving, the at least one set of navigation data comprises receiving at least one set of anatomical data ([0047] “Based on registration and tracking data, the surgical system 10 can determine (a) a spatial relationship between the anatomy and the image 614 and (b) a spatial relationship between the anatomy and the tool 50 so that the computing system 20 can superimpose, and continually update, a virtual representation 616 of the tool 50 on the image 614. The relationship between the virtual representation 616 and the image 614 is substantially identical to the relationship between the tool 50 and the actual anatomy,” [0048] “The tracking system 40 may be any tracking system that enables the surgical system 10 to continually determine (or track) a pose of the relevant anatomy of the patient and a pose of the tool 50 (and/or the haptic device 30),” and [0050] “The anatomy tracker 43 is disposed on the patient's anatomy and enables the anatomy to be tracked by the detection device 41,” where all of the elements are connected to the computer system 20, as shown in Fig. 1, re-produced above).
Regarding Claim 27, the modified system of Kang ‘771 teaches all limitations of Claim 18, as discussed above. Furthermore, Kang ‘771 teaches wherein the instructions, when executed by the at least one processor, further cause the robotic system to generate at least one set of control signals for controlling at least one function of the robotic system ([0112] “The occlusion detection algorithm may also issue a control signal, such as a command to the surgical system 10 to shut off power to or otherwise disable the tool 50 or to impose a constraint on the haptic device 30 (e.g., providing haptic guidance, changing a mode of the haptic device 30, etc.).”).
Regarding Claim 29, the modified method of Kang ‘771 teaches all limitations of Claim 18, as discussed above. Furthermore, Kang ‘771 teaches wherein:
a) presenting, at the user interface electrically connected to the robotic system, the at least one of the virtual environment and the at least one navigation instruction, ([0045] “The user interface 37 enables physical interaction between the user and the haptic device 30. […] Because the interface 37 is affixed to or is an integral part of the haptic device 30, any haptic feedback output by the haptic device 30 is transmitted directly to the user when the user is in contact with the interface” and [0068] “a virtual model that defines a virtual cutting boundary (such as a model of an implant to be implanted in the bone) may be positioned relative to the representation of the anatomy (such as an image of the anatomy) displayed on the display device 23.”) comprises rendering three-dimensional graphics on a display device electrically connected to the processor, ([0046] “a virtual representation 616 of the tool 50 on the image 614” and Fig. 9, re-produced below, where the virtual representation is shown in a three-dimensional graphical format), and
b) the three-dimensional graphics comprise at least one of the virtual environment, the at least one navigation instruction, the virtual environment, and the at least one navigation instruction ([0047] “a virtual representation 616 of the tool 50 on the image 614. The relationship between the virtual representation 616 and the image 614 is substantially identical to the relationship between the tool 50 and the actual anatomy.”).
Regarding Claim 32, the modified system of Kang ‘771 teaches all limitations of Claim 18, as discussed above. Furthermore, Kang ‘771 teaches wherein:
a) the at least one navigation instruction is presented by a light indicator or an audio device, ([0115] “After the tool 50 is disabled, the algorithm the proceeds to step S3508 and provides an indication to the user that an occluded state exists. The indication may be any suitable signal, such as a visual signal on the display device 23, an audible signal (e.g., a beep, alarm, or other warning sound), a tactile signal (e.g., vibration)”), and
b) the light indicator and the audio device are electrically connected to the robotic system (the surgical system 10 is electrically connected, as shown in Fig. 1, re-produced above).
Regarding Claim 35, the modified system of Kang ‘771 teaches all limitations of Claim 18, as discussed above. Furthermore, Kang ‘771 teaches wherein the instrument system is electrically connected to the computer system ([0110] “if the tool 50 is an electric tool, the surgical system 10 may include a relay disposed along an electrical connection between the tool 50 and a user input device for controlling the tool 50” and shown in Fig. 1, re-produced above.).

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2007136771), Viola et al. (US 20120184951), Stuart (US 8491604) and Kang (US 20080161829), as applied to Claims 2 and 19 above, and further in view of Guthart et al. (KR 20080047318), cited from the US Patent Application Publication containing the same information, US 20070013336.
Regarding Claim 3, the modified method of Kang ‘771 teaches all limitations of Claim 2, as discussed above. Furthermore, Kang ‘771 teaches receiving the at least one set of anatomical data, ([0047] “Based on registration and tracking data, the surgical system 10 can determine (a) a spatial relationship between the anatomy and the image 614 and (b) a spatial relationship between the anatomy and the tool 50 so that the computing system 20 can superimpose, and continually update, a virtual representation 616 of the tool 50 on the image 614. The relationship between the virtual representation 616 and the image 614 is substantially identical to the relationship between the tool 50 and the actual anatomy,” [0048] “The tracking system 40 may be any tracking system that enables the surgical system 10 to continually determine (or track) a pose of the relevant anatomy of the patient and a pose of the tool 50 (and/or the haptic device 30),” and [0050] “The anatomy tracker 43 is disposed on the patient's anatomy and enables the anatomy to be tracked by the detection device 41.”), and presenting, at the user interface electrically connected to the robotic system, the at least one of the virtual environment ([0045] “The user interface 37 enables physical interaction between the user and the haptic device 30. […] Because the interface 37 is affixed to or is an integral part of the haptic device 30, any haptic feedback output by the haptic device 30 is transmitted directly to the user when the user is in contact with the interface,” and [0068] “a virtual model that defines a virtual cutting boundary (such as a model of an implant to be implanted in the bone) may be positioned relative to the representation of the anatomy (such as an image of the anatomy) displayed on the display device 23.”).
However, the modified method of Kang ‘771 does not explicitly teach receiving at least one set of endoscope image data from a minimally invasive image system electrically connected to the robotic system, and the at least one navigation instruction of the robotic system comprises displaying the at least one set of endoscopic image data, wherein the at least one set of endoscope image data spatially and timely coincides with a virtual anatomy in the virtual environment.
In an analogous surgical robotics field of endeavor, Guthart teaches a navigation method for a medical operation and implemented by a robotic system using a tool, (Abstract “Telerobotic, telesurgical, and/or surgical robotic devices, systems, and methods employ surgical robotic linkages that may have more degrees of freedom than an associated surgical end effector in space.”), wherein 
a) receiving the at least one set of anatomical data, ([0056] “The workstation 200 includes a viewer 202 where an image of a surgical site is displayed in use.”), comprises receiving at least one set of endoscope image data from a minimally invasive image system electrically connected to the robotic system, ([0059] “each of the robotic manipulators supports an associated surgical instrument 306. One or more of the instruments may comprise an image capturing device 308 such as an endoscope or the like.”), and
b) presenting, at the user interface electrically connected to the robotic system, ([0059] “Endoscope 308 is operatively connected to viewer 202 to display an image captured at its viewing end on the viewer.”), the at least one navigation instruction of the robotic system comprises displaying the at least one set of endoscope image data, ([0056] “When using workstation 200, the surgeon typically sits in a chair in front of the workstation, positions his or her eyes in front of the viewer 202 and grips the master controls, one in each hand, while resting his or her forearms on support 204. A processor 210 of the workstation generates signals in response to the motion of the input devices,” where the navigation instruction is guidance following the surgeon’s movements, which the surgeon makes based on the endoscope image data that is displayed.), wherein the at least one set of endoscope image data spatially and timely coincides with a virtual anatomy in the virtual environment ([0002] “Mapping of the hand movements to the image of the robotic instruments displayed by the image capture device can help provide the surgeon with accurate control over the instruments associated with each hand. In many surgical robotic systems, one or more additional robotic manipulators are included for moving an endoscope or other image capture device”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Guthart because the minimally invasive insertion property of the endoscope allows for a lower risk procedure, in terms of infection and healing, and improved recovery time. Additionally, it would have been obvious to combine the teachings because when the endoscope image data is displayed as so, it creates a helpful display for the user to visually see the target anatomy and the boundaries of the environment.
Regarding Claim 20, the modified system of Kang ‘771 teaches all limitations of Claim 18, as discussed above. Furthermore, Kang ‘771 teaches receiving the at least one set of anatomical data, ([0047] “Based on registration and tracking data, the surgical system 10 can determine (a) a spatial relationship between the anatomy and the image 614 and (b) a spatial relationship between the anatomy and the tool 50 so that the computing system 20 can superimpose, and continually update, a virtual representation 616 of the tool 50 on the image 614. The relationship between the virtual representation 616 and the image 614 is substantially identical to the relationship between the tool 50 and the actual anatomy,” [0048] “The tracking system 40 may be any tracking system that enables the surgical system 10 to continually determine (or track) a pose of the relevant anatomy of the patient and a pose of the tool 50 (and/or the haptic device 30),” and [0050] “The anatomy tracker 43 is disposed on the patient's anatomy and enables the anatomy to be tracked by the detection device 41.”), and presenting, at the user interface electrically connected to the robotic system, the at least one of the virtual environment ([0045] “The user interface 37 enables physical interaction between the user and the haptic device 30. […] Because the interface 37 is affixed to or is an integral part of the haptic device 30, any haptic feedback output by the haptic device 30 is transmitted directly to the user when the user is in contact with the interface,” and [0068] “a virtual model that defines a virtual cutting boundary (such as a model of an implant to be implanted in the bone) may be positioned relative to the representation of the anatomy (such as an image of the anatomy) displayed on the display device 23.”).
However, the modified system of Kang ‘771 does not explicitly teach receiving the at least one set of anatomical data comprises receiving at least one set of endoscope image data from a minimally invasive image system electrically connected to the robotic system, and the at least one navigation instruction of the robotic system comprises displaying the at least one set of endoscopic image data, wherein the at least one set of endoscope image data spatially and timely coincides with a virtual anatomy in the virtual environment.
In an analogous surgical robotics field of endeavor, Guthart teaches a robotic system using a tool for assisting a medical operation, (Abstract “Telerobotic, telesurgical, and/or surgical robotic devices, systems, and methods employ surgical robotic linkages that may have more degrees of freedom than an associated surgical end effector in space.”), wherein 
a) receiving the at least one set of anatomical data, ([0056] “The workstation 200 includes a viewer 202 where an image of a surgical site is displayed in use.”), comprises receiving at least one set of endoscope image data from a minimally invasive image system electrically connected to the robotic system, ([0059] “each of the robotic manipulators supports an associated surgical instrument 306. One or more of the instruments may comprise an image capturing device 308 such as an endoscope or the like.”), and
b) presenting, at the user interface electrically connected to the robotic system, ([0059] “Endoscope 308 is operatively connected to viewer 202 to display an image captured at its viewing end on the viewer.”), the at least one navigation instruction of the robotic system comprises displaying the at least one set of endoscope image data, ([0056] “When using workstation 200, the surgeon typically sits in a chair in front of the workstation, positions his or her eyes in front of the viewer 202 and grips the master controls, one in each hand, while resting his or her forearms on support 204. A processor 210 of the workstation generates signals in response to the motion of the input devices,” where the navigation instruction is guidance following the surgeon’s movements, which the surgeon makes based on the endoscope image data that is displayed.), wherein the at least one set of endoscope image data spatially and timely coincides with a virtual anatomy in the virtual environment ([0002] “Mapping of the hand movements to the image of the robotic instruments displayed by the image capture device can help provide the surgeon with accurate control over the instruments associated with each hand. In many surgical robotic systems, one or more additional robotic manipulators are included for moving an endoscope or other image capture device”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Guthart because the minimally invasive insertion property of the endoscope allows for a lower risk procedure, in terms of infection and healing, and improved recovery time. Additionally, it would have been obvious to combine the teachings because when the endoscope image data is displayed as so, it creates a helpful display for the user to visually see the target anatomy and the boundaries of the environment.

Claims 4, 5, 9, 11, 16, 21, 22, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2007136771), Viola et al. (US 20120184951), Stuart (US 8491604) and Kang (US 20080161829), as applied to Claims 1 and 18 above, and further in view of Bowling et al. (US 20160338782).
Regarding Claim 4, the modified method of Kang ‘771 teaches all limitations of Claim 1, as discussed above. However, the modified method of Kang ‘771 does not explicitly teach wherein the virtual active space comprises a first virtual active space and a second virtual active space, and a size or a shape of the first virtual active space is a different size or a shape of the second virtual active space.
In an analogous robotic surgical system field of endeavor, Bowling teaches a navigation method for a medical operation and implemented by a robotic system using a tool, (Abstract “Surgical systems and methods for manipulating an anatomy with a tool”), wherein the virtual active space comprises a first virtual active space, ([0044] “virtual boundary 80”), and a second virtual active space, ([0044] “virtual boundary 90”), and a size or a shape of the first virtual active space is a different size or a shape of the second virtual active space ([0051] “The intermediate virtual boundary 90 is spaced apart from the target virtual boundary 80,” therefore the virtual boundaries 80 and 90 are different sizes and shapes, as shown in Figs. 4-6, re-produced below.).

    PNG
    media_image6.png
    607
    492
    media_image6.png
    Greyscale

Figs. 4-6 of Bowling
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bowling because the two sizes or shapes is desired in order to restrict the movement of the tool and ensure that if the tool goes beyond the first virtual active space and enters the second virtual active space, the tool will be commanded in some way that will restrict its movement, operation, or another function in order to have a precise procedure, until it re-enters the first virtual active space.
Regarding Claim 5, the modified method of Kang ‘771 teaches all limitations of Claim 4, as discussed above. Furthermore, Kang ‘771 teaches wherein the robotic system is electrically connected to the instrument system, ([0110] “if the tool 50 is an electric tool, the surgical system 10 may include a relay disposed along an electrical connection between the tool 50 and a user input device for controlling the tool 50.”).
However, the modified method of Kang ‘771 does not explicitly teach wherein the first virtual active space is associated with one of a plurality of criteria for activating the manipulator or the tool, and the second virtual active space is associated with one of a plurality of criteria for inactivating the manipulator or the tool.
In an analogous robotic surgical system field of endeavor, Bowling teaches the first virtual active space is associated with one of a plurality of criteria for activating the manipulator or the tool, and the second virtual active space is associated with one of a plurality of criteria for inactivating the manipulator or the tool ([0045] “As shown throughout, the target and intermediate virtual boundaries 80, 90 independently constrain movement of the tool 20 between the first and second modes. That is, the tool 20 is constrained by either the intermediate virtual boundary 90 in the first mode or the target virtual boundary 80 in the second mode” and [0048] “As the tool 20 moves, the manipulator 14 and navigation system 32 cooperate to determine if the tool 20 is inside the intermediate virtual boundary 90 in the first mode and/or the target virtual boundary 80 in the second mode. The manipulator 14 selectively limits the extent to which the tool 20 moves. Specifically, the controller 30 constrains the manipulator 14 from movement that would otherwise result in the application of the tool 20 outside of the intermediate virtual boundary 90 in the first mode and/or the target virtual boundary 80 in the second mode. If the operator applies forces and torques that would result in the advancement of the tool 20 beyond the intermediate virtual boundary 90 in the first mode and/or target virtual boundary 80 in the second mode, the manipulator 14 does not emulate this intended positioning of the tool 20.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bowling because having some kind of construct in place that either overrides the intended movement or inactivates the tool when it does cross the virtual boundary is useful in that the virtual boundaries are there in order to improve the accuracy of the user and the corresponding procedure, thus would prevent the user from unintentional movement or damage to the anatomy.
Regarding Claim 9, the modified method of Kang ‘771 teaches all limitations of Claim 1, as discussed above. However, the modified method of Kang ‘771 does not explicitly teach wherein: processing, at the processor of the robotic system, the at least one set of navigation data and the virtual environment comprises processing at least one virtual planning object attribute in the at least one set of medical operation plan data to generate the at least one navigation instruction, and the at least one virtual planning object attribute represents a trajectory of the tool during the medical operation.
In an analogous robotic surgical system field of endeavor, Bowling teaches wherein:
a) processing, at the processor of the robotic system, the at least one set of navigation data and the virtual environment comprises processing at least one virtual planning object attribute in the at least one set of medical operation plan data, ([0061] “One input into the boundary generator 66 includes preoperative images of the site on which the procedure is to be performed,” where the boundary generator is part of the manipulator controller 60), to generate the at least one navigation instruction, ([0037] “the controller 30 further includes software modules. The software modules may be part of a computer program or programs that operate on the manipulator computer 26, navigation computer 36, or a combination thereof, to process data to assist with control of the system 10,” and [0048] “The manipulator 14 is configured to receive instructions from the controller 30 and move the tool 20 in relation to the intermediate virtual boundary 90 in the first mode and/or the target virtual boundary 80 in the second mode.”), and 
b) the at least one virtual planning object attribute represents a trajectory of the tool during the medical operation ([0042] “A tool path generator 68 is another software module run by the controller 30, and more specifically, the manipulator controller 60. The tool path generator 68 generates a tool path 70,” where the software module is interpreted as the virtual planning project attribute).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bowling because without using the virtual planning object attributes, which include the boundaries of the object, to generate the navigation instruction, it may lead to inaccurate directions or movements of the tool, which will ruin the objective of the tool and/or the procedure.
Regarding Claim 11, the modified method of Kang ‘771 teaches all limitations of Claim 10, as discussed above. However, the modified method of Kang ‘771 does not explicitly teach the at least one set of control signals comprises a first control signal and a second control signal, the first control signal is generated according to a first calculation result of a calculation of the at least one set navigation data, and the second control signal is generated according to a second calculation result of the calculation of the at least one set navigation data. 
In an analogous robotic surgical system field of endeavor, Bowling teaches wherein: the at least one set of control signals, ([0038] “The manipulator controller 60 may receive and process data from […] multiple sources.”), comprises a first control signal and a second control signal, ([0038] “The controller 30 includes a manipulator controller 60 for processing data to direct motion of the manipulator 14” and [0039] “The controller 30 further includes a navigation controller 62 for communicating the position data relating to the femur F, tibia T, and tool 20 to the manipulator controller 60.”), the first control signal is generated according to a first calculation result of a calculation of the at least one set navigation data, and the second control signal is generated according to a second calculation result of the calculation of the at least one set navigation data (where the first calculation result and the second calculation result are the calculation of the position data from the multiple sources, a first source and a second source). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bowling because having the movement of the manipulator come from the calculated navigation data, which in turn came from the position data, leaves little room for error within the movement of the manipulator, thus allowing for accurate use by the user.
Regarding Claim 16, the modified method of Kang ‘711 teaches all limitations of Claim 1, as discussed above. However, the modified method of Kang ‘711 does not explicitly teach wherein the at least one navigation instruction is presented by a direction of the tool.
In an analogous robotic surgical system field of endeavor, Bowling teaches the at least one navigation instruction is presented by a direction of the tool ([0039] “processes the position data provided by the navigation controller 62 to direct movement of the manipulator 14.”).  
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bowling because having the tool directed by the navigation instruction, instead of having the user follow the navigation instruction manually along with the tool, leaves less room for error and therefore a more accurate procedure.
Regarding Claim 21, the modified system of Kang ‘771 teaches all limitations of Claim 18, as discussed above. However, the modified system of Kang ‘771 does not explicitly teach wherein the virtual active space comprises a first virtual active space and a second virtual active space, and a size or a shape of the first virtual active space is a different size or a shape of the second virtual active space.
In an analogous robotic surgical system field of endeavor, Bowling teaches a robotic system using a tool for assisting a medical operation, (Abstract “Surgical systems and methods for manipulating an anatomy with a tool”), wherein the virtual active space comprises a first virtual active space, ([0044] “virtual boundary 80”), and a second virtual active space, ([0044] “virtual boundary 90”), and a size or a shape of the first virtual active space is a different size or a shape of the second virtual active space ([0051] “The intermediate virtual boundary 90 is spaced apart from the target virtual boundary 80,” therefore the virtual boundaries 80 and 90 are different sizes and shapes, as shown in Figs. 4-6, re-produced above.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bowling because the two sizes or shapes is desired in order to restrict the movement of the tool and ensure that if the tool goes beyond the first virtual active space and enters the second virtual active space, the tool will be commanded in some way that will restrict its movement, operation, or another function in order to have a precise procedure, until it re-enters the first virtual active space.
Regarding Claim 22, the modified system of Kang ‘771 teaches all limitations of Claim 21, as discussed above. Furthermore, Kang ‘771 teaches wherein the robotic system is electrically connected to the instrument system, ([0110] “if the tool 50 is an electric tool, the surgical system 10 may include a relay disposed along an electrical connection between the tool 50 and a user input device for controlling the tool 50.”).
However, the modified system of Kang ‘771 does not explicitly teach wherein the first virtual active space is associated with one of a plurality of criteria for activating the manipulator or the tool, and the second virtual active space is associated with one of a plurality of criteria for inactivating the manipulator or the tool.
In an analogous robotic surgical system field of endeavor, Bowling teaches the first virtual active space is associated with one of a plurality of criteria for activating the manipulator or the tool, and the second virtual active space is associated with one of a plurality of criteria for inactivating the manipulator or the tool ([0045] “As shown throughout, the target and intermediate virtual boundaries 80, 90 independently constrain movement of the tool 20 between the first and second modes. That is, the tool 20 is constrained by either the intermediate virtual boundary 90 in the first mode or the target virtual boundary 80 in the second mode” and [0048] “As the tool 20 moves, the manipulator 14 and navigation system 32 cooperate to determine if the tool 20 is inside the intermediate virtual boundary 90 in the first mode and/or the target virtual boundary 80 in the second mode. The manipulator 14 selectively limits the extent to which the tool 20 moves. Specifically, the controller 30 constrains the manipulator 14 from movement that would otherwise result in the application of the tool 20 outside of the intermediate virtual boundary 90 in the first mode and/or the target virtual boundary 80 in the second mode. If the operator applies forces and torques that would result in the advancement of the tool 20 beyond the intermediate virtual boundary 90 in the first mode and/or target virtual boundary 80 in the second mode, the manipulator 14 does not emulate this intended positioning of the tool 20.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bowling because having some kind of construct in place that either overrides the intended movement or inactivates the tool when it does cross the virtual boundary is useful in that the virtual boundaries are there in order to improve the accuracy of the user and the corresponding procedure, thus would prevent the user from unintentional movement or damage to the anatomy.
Regarding Claim 26, the modified system of Kang ‘771 teaches all limitations of Claim 18, as discussed above. However, the modified system of Kang ‘771 does not explicitly teach wherein: processing the at least one set of navigation data and the virtual environment comprises processing at least one virtual planning object attribute in the at least one set of medical operation plan data to generate the at least one navigation instruction, and the at least one virtual planning object attribute represents a trajectory of the tool during the medical operation.
In an analogous robotic surgical system field of endeavor, Bowling teaches wherein:
a) processing the at least one set of navigation data and the virtual environment comprises processing at least one virtual planning object attribute in the at least one set of medical operation plan data, ([0061] “One input into the boundary generator 66 includes preoperative images of the site on which the procedure is to be performed,” where the boundary generator is part of the manipulator controller 60), to generate the at least one navigation instruction, ([0037] “the controller 30 further includes software modules. The software modules may be part of a computer program or programs that operate on the manipulator computer 26, navigation computer 36, or a combination thereof, to process data to assist with control of the system 10,” and [0048] “The manipulator 14 is configured to receive instructions from the controller 30 and move the tool 20 in relation to the intermediate virtual boundary 90 in the first mode and/or the target virtual boundary 80 in the second mode.”), and 
b) the at least one virtual planning object attribute represents a trajectory of the tool during the medical operation ([0042] “A tool path generator 68 is another software module run by the controller 30, and more specifically, the manipulator controller 60. The tool path generator 68 generates a tool path 70,” where the software module is interpreted as the virtual planning project attribute).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bowling because without using the virtual planning object attributes, which include the boundaries of the object, to generate the navigation instruction, it may lead to inaccurate directions or movements of the tool, which will ruin the objective of the tool and/or the procedure.
Regarding Claim 28, the modified system of Kang ‘771 teaches all limitations of Claim 27, as discussed above. However, the modified system of Kang ‘771 does not explicitly teach the at least one set of control signals comprises a first control signal and a second control signal, the first control signal is generated according to a first calculation result of a calculation of the at least one set navigation data, and the second control signal is generated according to a second calculation result of the calculation of the at least one set navigation data. 
In an analogous robotic surgical system field of endeavor, Bowling teaches wherein: the at least one set of control signals, ([0038] “The manipulator controller 60 may receive and process data from […] multiple sources.”), comprises a first control signal and a second control signal, ([0038] “The controller 30 includes a manipulator controller 60 for processing data to direct motion of the manipulator 14” and [0039] “The controller 30 further includes a navigation controller 62 for communicating the position data relating to the femur F, tibia T, and tool 20 to the manipulator controller 60.”), the first control signal is generated according to a first calculation result of a calculation of the at least one set navigation data, and the second control signal is generated according to a second calculation result of the calculation of the at least one set navigation data (where the first calculation result and the second calculation result are the calculation of the position data from the multiple sources, a first source and a second source). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bowling because having the movement of the manipulator come from the calculated navigation data, which in turn came from the position data, leaves little room for error within the movement of the manipulator, thus allowing for accurate use by the user.
Regarding Claim 33, the modified system of Kang ‘711 teaches all limitations of Claim 18, as discussed above. However, the modified system of Kang ‘711 does not explicitly teach wherein the at least one navigation instruction is presented by a direction of the tool.
In an analogous robotic surgical system field of endeavor, Bowling teaches the at least one navigation instruction is presented by a direction of the tool ([0039] “processes the position data provided by the navigation controller 62 to direct movement of the manipulator 14.”).  
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bowling because having the tool directed by the navigation instruction, instead of having the user follow the navigation instruction manually along with the tool, leaves less room for error and therefore a more accurate procedure.

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2007136771), Viola et al. (US 20120184951), Stuart (US 8491604) and Kang (US 20080161829), as applied to Claims 1 and 18 above, and further in view of Zhao et al. (US 20090088634).
Regarding Claim 8, the modified method of Kang ‘771 teaches all limitations of Claim 1, as discussed above. However, the modified method of Kang ‘771 does not explicitly teach wherein the at least one spatial relationship comprises at least one compensation rating, and the at least one compensation rating is calculated from the at least one set of medical operation plan data and the virtual workspace or from the at least one set of medical operation plan data and the virtual active space.
In an analogous robotic tool tracking field of endeavor, Zhao teaches a navigation method for a medical operation and implemented by a robotic system using a tool, ([0031] “Aspects of the invention include methods, apparatus and integrated systems for tool acquisition (locating) and tool tracking (kinematics-tracking (pose predicting) and full-tracking) of robotic medical tools.”), wherein 
a) the at least one spatial relationship, ([0042] “raw uncorrected kinematics data”), comprises at least one compensation rating, ([0087] “the tool tracking library 652 generates corrected kinematics data for the pose of the robotic instrument”), and
b) the at least one compensation rating is calculated from the at least one set of medical operation plan data and the virtual workspace or from the at least one set of medical operation plan data, (as shown in Fig. 16, re-produced below, where the tools 1610L, 1610R plan to manipulate the tissue), and the virtual active space ([0195] “tool tracking may be used overlay one or more drop virtual point/marks 1650A-1650B on images of the tissue surface 1600 in the surgical site”).

    PNG
    media_image7.png
    338
    520
    media_image7.png
    Greyscale

Fig. 16 of Zhao
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Zhao because the combination establishes a standard of what capability the method and system have in order to self-correct, therefore the combination provides an accurate plan for treatment or procedure. Additionally, the compensation or correction is advantageous in that it ensures that the medical operation plan data remains accurate and within the region of interest.
Regarding Claim 25, Zhao teaches a robotic system using a tool for assisting a medical operation, ([0031] “Aspects of the invention include methods, apparatus and integrated systems for tool acquisition (locating) and tool tracking (kinematics-tracking (pose predicting) and full-tracking) of robotic medical tools.”), wherein: 
a) the at least one spatial relationship, ([0042] “raw uncorrected kinematics data”), comprises at least one compensation rating, ([0087] “the tool tracking library 652 generates corrected kinematics data for the pose of the robotic instrument”), and
b) the at least one compensation rating is calculated from the at least one set of medical operation plan data and the virtual workspace or from the at least one set of medical operation plan data, (as shown in Fig. 16, re-produced above, where the tools 1610L, 1610R plan to manipulate the tissue), and the virtual active space ([0195] “tool tracking may be used overlay one or more drop virtual point/marks 1650A-1650B on images of the tissue surface 1600 in the surgical site”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Zhao because the combination establishes a standard of what capability the method and system have in order to self-correct, therefore the combination provides an accurate plan for treatment or procedure. Additionally, the compensation or correction is advantageous in that it ensures that the medical operation plan data remains accurate and within the region of interest.

Claims 13, 17, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2007136771), Viola et al. (US 20120184951), Stuart (US 8491604) and Kang (US 20080161829), as applied to Claims 1 and 18 above, and further in view of Mozes et al. (US 20170319302).
Regarding Claim 13, the modified method of Kang ‘771 teaches all limitations of Claim 12, as discussed above. However, the modified method of Kang ‘771 does not explicitly teach wherein a viewing angle of the rendering is aligned with an orientation of an instrument electrically connected to the robotic system. 
In an analogous surgical robotic system field of endeavor, Mozes teaches a navigation method for a medical operation and implemented by a robotic system using a tool, (Abstract “a system comprising a patient-interacting device having an instrument for preparing a site within a patient's mouth for a dental implant. A guiding device in communication with a fiducial marker engaged with the patient's mouth receives the patient-interacting device, and guides the instrument, relative to the fiducial marker, in conjunction with user manipulation of the patient-interacting device.”), wherein a viewing angle of the rendering is aligned with an orientation of an instrument ([0079] “The arm member 350 may be configured, for example, to provide six degrees of freedom and can also be configured to restrict or otherwise control the movement of the patient-interacting device 150/instrument 500,” and [0087] “The display device 800 may be configured to display a real-time representation of at least the instrument 500 of the patient-interacting device 150, in relation to a representation of the mouth of the patient, during engagement with and manipulation of the patient-interacting device 150 by the user,” where because the arm member moves within its six degrees of freedom, establishing an orientation of the instrument and a viewing angle, the display will display a view of that of the arm member and patient-interacting device), electrically connected to the robotic system ([0073] “hardwire connection”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mozes because incorporating a viewing angle that is the same as the instrument allows for the user to see, in the most accurate manner, what exact anatomy the tool is working with and how the tool is approaching it.
Regarding Claim 17, the modified method of Kang ‘711 teaches all limitations of Claim 1, as discussed above. However, the modified method of Kang does not explicitly teach presenting, at the user interface electrically connected to the robotic system, comprises generating and displaying, by a graphical user interface (GUI) application, a plurality of two-dimensional icons according to the at least one set of navigation data and the virtual environment, wherein the two-dimensional icons represent a workspace progress bar.
In an analogous surgical robotic system field of endeavor, Mozes teaches presenting, at the user interface electrically connected to the robotic system, ([0094] “display device 800,” which is electrically connected to the robotic system as the display device 800 is in communication with the controller device 450. The controller device 450 is in electrical communication with the engagement sensor 750, thus demonstrating electrical communication within the controller device 450.), comprises generating and displaying, by a graphical user interface (GUI) application, a plurality of two-dimensional icons according to the at least one set of navigation data and the virtual environment, wherein the two-dimensional icons represent a workspace progress bar ([0094] “the display device 800 may also display some indication of the progress of the user in moving the patient-interacting device 150 toward the site of the procedure. Such an indication could be a progress bar graph indicating the distance or rotation that must occur from the current real-time representation of the instrument 500 to the surgical site, or the distance or rotation that must still occur before the instrument 500 is properly manipulated at the surgical site according to the virtual implantation plan. That is, the progress indicia 675 may comprise one of a distance originating from the disposition of the real-time representation of the instrument to a disposition of the instrument in accordance with the virtual implantation plan, and a degree of rotation originating from the disposition of the real-time representation of the instrument to a disposition of the instrument in accordance with the virtual implantation plan” and Fig. 6, re-produced below).

    PNG
    media_image8.png
    420
    521
    media_image8.png
    Greyscale

Fig. 6 of Mozes
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mozes because incorporating a progress bar gives the user a complete and visual understanding of accurately carrying out the surgical plan.
Regarding Claim 30, the modified system of Kang ‘771 teaches all limitations of Claim 29, as discussed above. However, the modified system of Kang ‘771 does not explicitly teach wherein a viewing angle of the rendering is aligned with an orientation of an instrument electrically connected to the robotic system. 
In an analogous surgical robotic system field of endeavor, Mozes teaches a robotic system using a tool for assisting a medical operation, (Abstract “a system comprising a patient-interacting device having an instrument for preparing a site within a patient's mouth for a dental implant. A guiding device in communication with a fiducial marker engaged with the patient's mouth receives the patient-interacting device, and guides the instrument, relative to the fiducial marker, in conjunction with user manipulation of the patient-interacting device.”), wherein a viewing angle of the rendering is aligned with an orientation of an instrument ([0079] “The arm member 350 may be configured, for example, to provide six degrees of freedom and can also be configured to restrict or otherwise control the movement of the patient-interacting device 150/instrument 500,” and [0087] “The display device 800 may be configured to display a real-time representation of at least the instrument 500 of the patient-interacting device 150, in relation to a representation of the mouth of the patient, during engagement with and manipulation of the patient-interacting device 150 by the user,” where because the arm member moves within its six degrees of freedom, establishing an orientation of the instrument and a viewing angle, the display will display a view of that of the arm member and patient-interacting device), electrically connected to the robotic system ([0073] “hardwire connection”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mozes because incorporating a viewing angle that is the same as the instrument allows for the user to see, in the most accurate manner, what exact anatomy the tool is working with and how the tool is approaching it.
Regarding Claim 34, the modified system of Kang ‘711 teaches all limitations of Claim 18, as discussed above. However, the modified system of Kang does not explicitly teach presenting, at the user interface electrically connected to the robotic system, comprises generating and displaying, by a graphical user interface (GUI) application, a plurality of two-dimensional icons according to the at least one set of navigation data and the virtual environment, wherein the two-dimensional icons represent a workspace progress bar.
In an analogous surgical robotic system field of endeavor, Mozes teaches presenting, at the user interface electrically connected to the robotic system, ([0094] “display device 800,” which is electrically connected to the robotic system as the display device 800 is in communication with the controller device 450. The controller device 450 is in electrical communication with the engagement sensor 750, thus demonstrating electrical communication within the controller device 450.), comprises generating and displaying, by a graphical user interface (GUI) application, a plurality of two-dimensional icons according to the at least one set of navigation data and the virtual environment, wherein the two-dimensional icons represent a workspace progress bar ([0094] “the display device 800 may also display some indication of the progress of the user in moving the patient-interacting device 150 toward the site of the procedure. Such an indication could be a progress bar graph indicating the distance or rotation that must occur from the current real-time representation of the instrument 500 to the surgical site, or the distance or rotation that must still occur before the instrument 500 is properly manipulated at the surgical site according to the virtual implantation plan. That is, the progress indicia 675 may comprise one of a distance originating from the disposition of the real-time representation of the instrument to a disposition of the instrument in accordance with the virtual implantation plan, and a degree of rotation originating from the disposition of the real-time representation of the instrument to a disposition of the instrument in accordance with the virtual implantation plan” and Fig. 6, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mozes because incorporating a progress bar gives the user a complete and visual understanding of accurately carrying out the surgical plan.

Claims 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2007136771), Viola et al. (US 20120184951), Stuart (US 8491604) and Kang (US 20080161829), as applied to Claims 1 and 18 above, and further in view of Duindam et al. (US 20160183841).
Regarding Claim 14, the modified method of Kang ‘771 teaches all limitations of Claim 1, as discussed above. However, the modified method of Kang ‘771 does not explicitly teach presenting, at the user interface electrically connected to the robotic system, comprises generating and displaying, by a graphical user interface (GUI) application, a plurality of two-dimensional icons according to the at least one set of navigation data and the virtual environment, and the two-dimensional icons represent a position of an instrument electrically connected to the robotic system, an orientation of the instrument, the at least one navigation instruction, and a range of valid orientation of the instrument. 
In an analogous robotics field of endeavor, Duindam teaches a navigation method for a medical operation and implemented by a robotic system using a tool, (Abstract “A method of guiding an interventional instrument within a patient anatomy” and [0021] “a robotic interventional system”), wherein: 
a) presenting, at the user interface electrically connected to the robotic system, ([0025] “The robotic interventional system 100 also includes a display system 110” and Fig. 1, re-produced below), comprises generating and displaying, by a graphical user interface application, ([0048] “graphical user interface (GUI) 300”), a plurality of two-dimensional icons according to the at least one set of navigation data and the virtual environment, ([0048] “These windows may display such things as images representative of the patient's anatomy, images representative of the location of an interventional instrument, guidance information for the surgeon, and other information relevant to the operation.”), and
b) the two-dimensional icons represent a position of an instrument electrically connected to the robotic system, an orientation of the instrument, the navigation instruction, and a range of valid orientation of the instrument ([0049] “the GUI 300 additionally contains guidance information in the form of a virtual roadmap 310 which may be overlaid onto images in the GUI” and [0051] “The navigation aid image 314 provides an adaptive targeting system that provides information about distance and direction for use by a surgeon when guiding the tip portion 218 of an interventional instrument to a target location. […] two-dimensional image 314”). 


    PNG
    media_image9.png
    377
    480
    media_image9.png
    Greyscale

Fig. 1 of Duindam
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Duindam because providing an interface allows the user to quickly and efficiently see what they are working with, while also having guidance to the target, which creates a more accurate procedure.
Regarding Claim 31, the modified system of Kang ‘771 teaches all limitations of Claim 18, as discussed above. However, the modified system of Kang ‘771 does not explicitly teach presenting, at the user interface electrically connected to the robotic system, comprises generating and displaying, by a graphical user interface (GUI) application, a plurality of two-dimensional icons according to the at least one set of navigation data and the virtual environment, and the two-dimensional icons represent a position of an instrument electrically connected to the robotic system, an orientation of the instrument, the at least one navigation instruction, and a range of valid orientation of the instrument. 
In an analogous robotics field of endeavor, Duindam teaches a robotic system using a tool for assisting a medical operation, (Abstract “A method of guiding an interventional instrument within a patient anatomy” and [0021] “a robotic interventional system”), wherein: 
a) presenting, at the user interface electrically connected to the robotic system, ([0025] “The robotic interventional system 100 also includes a display system 110” and Fig. 1, re-produced above), comprises generating and displaying, by a graphical user interface application, ([0048] “graphical user interface (GUI) 300”), a plurality of two-dimensional icons according to the at least one set of navigation data and the virtual environment, ([0048] “These windows may display such things as images representative of the patient's anatomy, images representative of the location of an interventional instrument, guidance information for the surgeon, and other information relevant to the operation.”), and
b) the two-dimensional icons represent a position of an instrument electrically connected to the robotic system, an orientation of the instrument, the navigation instruction, and a range of valid orientation of the instrument ([0049] “the GUI 300 additionally contains guidance information in the form of a virtual roadmap 310 which may be overlaid onto images in the GUI” and [0051] “The navigation aid image 314 provides an adaptive targeting system that provides information about distance and direction for use by a surgeon when guiding the tip portion 218 of an interventional instrument to a target location. […] two-dimensional image 314”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Duindam because providing an interface allows the user to quickly and efficiently see what they are working with, while also having guidance to the target, which creates a more accurate procedure.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2007136771), hereinafter referred to as Kang ‘771, Stuart (US 8491604), Kang (US 20080161829), hereafter referred to as Kang ‘829, Bowling (US 20160338782), and Zhao et al. (US 20090088634).
Regarding Claim 36, Kang ‘771 teaches a navigation method for a medical operation and implemented by a robotic system using a tool, (Abstract “A method for controlling a surgical device is provided. The method includes manipulating the surgical device to perform a procedure on a patient” and [0033] “the surgical system 10 is a robotic surgical system”), the method comprising:
a) receiving, at a processor of the robotic system, ([0034] “computer 31 […] includes haptic control utilities and programs that enable the haptic device 30 to utilize data from the tracking system 40.”), least one set of navigation data, ([0047] “Pose data”), at least one set of navigation data, wherein: 
i) the at least one set of navigation data includes at least one set of registration data, ([0046] “when the anatomy moves, the computing system 20 can make appropriate adjustments to the control parameters for the haptic device 30.” Where the computing system 20 and the computer 31 are interconnected, as shown in Fig. 1, re-produced above.), at least one set of instrument data, ([0065] “position sensors of the haptic device 30 provide data to a forward kinematics process block,” where the haptic device 30 is connected to a computer 31, which is further connected to the computing system 20, as shown in Fig. 1, re-produced above.), at least one set of spatial sensor data, (taught by way of the combination of the registration data and instrument data of Kang ‘771), and at least one set of medical operation plan data ([0075] “The step of associating the pose of the anatomy, the pose of the tool 50 and the relationship may be accomplished, for example, using registration processes, coordinate transformation processes, and implant planning processes.”), 
ii) the at least one set of instrument data comprises at least one set of a virtual workspace of the robotic system or a virtual active space of the robotic system ([0064] “The haptic guidance manifests as a result of the user’s interaction with a virtual environment generated by a haptic rendering process.”), 
iii) the at least one set of the virtual workspace or the virtual active space includes an object property corresponding to a workspace of the instrument ([0092] “The haptic object 206 may have a shape that substantially corresponds to a shape of a surface of a tibial component.”), and
iv) the at least one set of navigation data comprises at least one virtual object used to generate a representation of an anatomical site and a representation of the instrument system ([0046] “when the anatomy moves, the computing system 20 can make a corresponding adjustment to a virtual haptic object (e.g. a virtual cutting boundary) that is registered to the anatomy. Thus, the virtual cutting boundary moves along with the anatomy.”); 
b) receiving or generating, at the processor of the robotic system, ([0035] “the virtual boundary may be defined by a virtual haptic object that is generated by the computing system 20”), at least one three-dimensional model of the at least one virtual object ([0091] “the haptic rendering application creates a virtual object that represents a pathway from a first position to a second position. For example, the virtual object may include a haptic object 310, which is a virtual guide wire (e.g., a line) defining a pathway from a first position (e.g., a position of the tool 50 in physical space) to a second position that includes a target (e.g., a target object such as the haptic object 206 or 208),” and shown in Fig. 11, re-produced above); 
c) processing, at the processor of the robotic system, the at least one set of navigation data to generate a virtual environment, ([0064] “That haptic guidance manifests as result of user’s interaction with a virtual environment generated by a haptic rendering process.”), the virtual environment including the at least one set of the virtual workspace or the virtual active space and the at least one virtual object ([0064] “the surgical system 10 employs point-based haptic interaction where only a virtual point, or haptic interaction point (HIP), interacts with virtual objects in the virtual environment”); and
d) presenting, at a user interface electrically connected to the robotic system, at least one of the virtual environment and the at least one navigation instruction of the robotic system for reference during the medical operation, ([0045] (“The user interface 37 enables physical interaction between the user and the haptic device 30. […] Because the interface 37 is affixed to or is an integral part of the haptic device 30, any haptic feedback output by the haptic device 30 is transmitted directly to the user when the user is in contact with the interface” and [0068] “a virtual model that defines a virtual cutting boundary (such as a model of an implant to be implanted in the bone) may be positioned relative to the representation of the anatomy (such as an image of the anatomy) displayed on the display device 23.”).
	However, Kang ‘771 does not explicitly teach the robotic system includes an instrument of an instrument system, the instrument having a manipulator, the manipulator having a platform coupled to the tool, a base, joints coupling the base and the platform, and actuators aligned parallel to each other and configured to drive movement of the joints, the at least one set of the virtual workspace or the virtual active space includes a workspace of the manipulator, the workspace of the manipulator includes a set of reachable points of the tool when the platform is driven by the joints while the base is remained static, and processing, at the processor of the robotic system, the at least one set of navigation data and the virtual environment to generate at least one navigation instruction, wherein: at least one spatial relationship between at least two virtual objects in the virtual environment is determined, a first virtual object of the at least two virtual objects is a virtual workspace or a virtual active space from the at least one set of instrument data and a second virtual object of the at least two virtual objects is a virtual planning object from the at least one set of medical operation plan data, the virtual planning object is a representation of a predetermined site of interaction between the tool and the anatomical site, and the at least one spatial relationship comprises at least one compensation rating, and the at least one compensation rating is calculated from the at least one set of medical operation plan data and the virtual workspace or from the at least one set of medical operation plan data and the virtual active space; and the robotic system obtains the at least one compensation rating of the instrument.
In an analogous robotic manipulator field of endeavor, Stuart teaches the robotic system, (Column 3 Lines 39-41 “the manipulator 10 can be used as a slave robot in a master-slave robotic system. The manipulator 10 can also be used as a master robot in such a system.”), includes an instrument of an instrument system, the instrument having the manipulator, (Column 3 Lines 14-22 “an end effector […] the invention is not limited to any particular type of medical tool, tool holder or support structure rather any suitable tool and/or tool support can be used with the manipulator including, but not limited to, needle holders, staple or clamp appliers, probes, scissors, forceps, cautery, suction cutters, dissectors, drills, saws, lasers”), the manipulator having a platform coupled to the tool, (Column 3 Line 13 “support member 12” and Fig. 1, re-produced above), a base, (Column 4 Line 38 “solid mount 24”), joints coupling the base and the platform, (Column 4 Line 39 “y-axis linear joint/actuator 21” and Column 4 Line 41 “z-axis linear joint/actuator 22”), and actuators aligned parallel to each other and configured to drive movement of the joints (Column 4 Line 37 “x-axis linear joint/actuator 20” and Fig. 1, re-produced below).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Stuart because the combination’s design enhances the dexterity of the surgeon or operator, so as to allow the surgeon or operator to manipulate a medical tool with grater dexterity than she could if she was actually holding the tool in her hands, as taught by Stuart. Furthermore, the combination reduces the fatigue experienced by a surgeon or operator, since it eliminates the need for the surgeon or operator to physically support the medical tool or device during its use, as taught by Stuart. Moreover, the surgeon or operator can let go of the manipulator and perform other tasks without the medical tool undergoing movement, which increases the efficiency of the surgeon and can reduce the number of individuals that are necessary to perform a particular procedure, as taught by Stuart. 
	However, Kang ‘771 modified by Stuart does not explicitly teach the at least one set of the virtual workspace or the virtual active space includes a workspace of the manipulator, the workspace of the manipulator includes a set of reachable points of the tool when the platform is driven by the joints while the base is remained static, and processing, at the processor of the robotic system, the at least one set of navigation data and the virtual environment to generate at least one navigation instruction, wherein: at least one spatial relationship between at least two virtual objects in the virtual environment is determined, a first virtual object of the at least two virtual objects is a virtual workspace or a virtual active space from the at least one set of instrument data and a second virtual object of the at least two virtual objects is a virtual planning object from the at least one set of medical operation plan data, the virtual planning object is a representation of a predetermined site of interaction between the tool and the anatomical site, and the at least one spatial relationship comprises at least one compensation rating, and the at least one compensation rating is calculated from the at least one set of medical operation plan data and the virtual workspace or from the at least one set of medical operation plan data and the virtual active space; and the robotic system obtains the at least one compensation rating of the instrument.
In an analogous robotics field of endeavor, Kang ‘829 teaches a navigation method for a medical operation and implemented by a robotic system using a tool, (Abstract “A method and apparatus for constraining motion of an end-effector in space”), wherein:
a) the workspace of the manipulator includes a set of reachable points of the tool, ([0025] “the haptic interaction point (HIP). The HIP is a point in virtual space that corresponds to a physical point on the medical instrument, for example, the tip of a surgical burr or drill bit.”), when the platform, ([0037] “distal link 43”), is driven by the joints, ([0041] “drive mechanisms 50, 50’”), while the base is remained static, ([0038] “fixed base 54”); and
b) processing, at the processor of the robotic system, ([0047] “a computing system 102”), the at least one set of navigation data, ([0048] “The tracking system 118 may be any tracking system that enables the surgical system 100 to continually determine (or track) a pose of the relevant anatomy of the patient and a pose of a tool 124 (and/or the haptic device 112).”), and the virtual environment, ([0025] “virtual environment”), to generate at least one navigation instruction, ([0026] “the virtual object can be a virtual guidewire which constrains the HIP to move along a specific path. Attempted deviation from the path results in forces being generated that prevent or at least reduce the ability of the HIP to deviate from the path. These forces are transmitted to the surgeon through the haptic interface and thereby guide the physical instrument along a guide path in physical space”), wherein: at least one spatial relationship between at least two virtual objects in the virtual environment is determined ([0025] “a medical application for a haptic device, the virtual environment created by a haptic rendering process includes virtual (or haptic) objects (such as guidewires, implant models, or protective boundaries) that interact with a virtual representation of a medical instrument” and [0026] “the virtual object can be a virtual guidewire which constrains the HIP to move along a specific path. Attempted deviation from the path results in forces being generated that prevent or at least reduce the ability of the HIP to deviate from the path. These forces are transmitted to the surgeon through the haptic interface and thereby guide the physical instrument along a guide path in physical space”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kang ‘829 because the combination prevents the surgical instrument from operating outside of the desired region of the workspace, maintains the desired relationship between the virtual instrument and the haptic option, and therefore prevents unplanned damage to the tissue being operated upon, as taught by Kang ‘829. 	
However, Kang ‘771 modified by Stuart and Kang ‘829 does not explicitly teach a first virtual object of the at least two virtual objects is a virtual workspace or a virtual active space from the at least one set of instrument data and a second virtual object of the at least two virtual objects is a virtual planning object from the at least one set of medical operation plan data, the virtual planning object is a representation of a predetermined site of interaction between the tool and the anatomical site, and the at least one spatial relationship comprises at least one compensation rating, and the at least one compensation rating is calculated from the at least one set of medical operation plan data and the virtual workspace or from the at least one set of medical operation plan data and the virtual active space; and the robotic system obtains the at least one compensation rating of the instrument.
In an analogous robotic surgical system field of endeavor, Bowling teaches a navigation method for a medical operation and implemented by a robotic system using a tool, (Abstract “Surgical systems and methods for manipulating an anatomy with a tool”), wherein: 
a) a first virtual object of the at least two virtual objects is a virtual workspace or a virtual active space from the at least one set of instrument data and a second virtual object of the at least two virtual objects is a virtual planning object from the at least one set of medical operation plan data ([0043] “Movement of the tool 20 is constrained in relation to the intermediate virtual boundary 90 in the first mode. The intermediate virtual boundary 90 is deactivated in a second mode […] Movement of the tool 20 is constrained in relation to the target virtual boundary 80 in the second mode,” where the first virtual object is within intermediate virtual boundary 90 or target virtual boundary 80, depending on the mode), and 
b) the virtual planning object is a representation of a predetermined site of interaction between the tool and the anatomical site ([0043] “a first, or intermediate virtual boundary 90 and a second, or target virtual boundary 80 associated with the anatomy,” and movement of the tool in constrained within the virtual boundaries 80, 90).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bowling because the combination ensures accuracy in planning of the medical treatment or operation with the robotic system using a tool, and restricts the manipulation of tissue outside of the desired region of treatment. 
However, Kang ‘771 modified by Stuart, Kang ‘829, and Bowling does not explicitly teach the at least one spatial relationship comprises at least one compensation rating, and the at least one compensation rating is calculated from the at least one set of medical operation plan data and the virtual workspace or from the at least one set of medical operation plan data and the virtual active space; and the robotic system obtains the at least one compensation rating of the instrument.
In an analogous robotic tool tracking field of endeavor, Zhao teaches a navigation method for a medical operation and implemented by a robotic system using a tool, ([0031] “Aspects of the invention include methods, apparatus and integrated systems for tool acquisition (locating) and tool tracking (kinematics-tracking (pose predicting) and full-tracking) of robotic medical tools.”), wherein the robotic system obtains the at least one compensation rating of the instrument ([0087] “the tool tracking library 652 generates corrected kinematics data for the pose of the robotic instrument”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Zhao because the combination establishes a standard of what capability the method and system have in order to self-correct, therefore the combination provides an accurate plan for treatment or procedure. Additionally, the compensation or correction is advantageous in that it ensures that the medical operation plan data remains accurate and within the region of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         
/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793